DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3-4, 6-7, 9 and 11-14 are currently pending in the present application. Claims 1, 7 and 11 are currently amended; claims 2, 5, 8 and 10 are canceled; claims 3, 6, 9 and 12-14 are previously presented; and claim 4 is original. The amendment dated January 28, 2021 has been entered into the record. 
Claim 7 was previously objected to for informalities. The objection is now withdrawn as the applicant has amended the claim.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejections set forth below. The new ground of rejections especially cite Figure 23 of Koito (US 2013/0044270), of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koito (US 2013/0044270), of record, in view of Fukuoka (US 2013/0182207) and Shiraishi (US 2001/0012089), of record, and in further view of Misono (US 2014/0049742), of record.
Regarding claim 1, Koito discloses a display device (Figs. 1-3 and 20-24B; see paragraphs [0030]-[0034] identifying the embodiment shown in Figs. 1-3 and 20-24B) comprising: 
a display panel (1 in Fig. 1) that includes: a pad area (4); an edge area (the area confined by “an edge point” and “a point” denoted by the examiner in Figs. 1, 20 and 23 below) extending from an edge point (“an edge point”) to a point (“a point”) spaced apart by a predetermined distance from the edge point in a non-pad area (2, 3 in Fig. 1) different from the pad area;
a first substrate (10); a second substrate (20); a sealant (50, 3A, 40A, 40B; [0069] “a sealing frame 3A … a sealing material 50”, [0095] and [0102]) positioned in the edge area of the display panel (Figs. 20 and 23) for bonding the first and second substrates ([0078]) to form a bonded substrate (Fig. 20), wherein the sealant forms a seal pattern (the pattern created by 50, 3A, 40A and 40B) for sealing a liquid crystal layer (30; see [0067] “a liquid crystal layer 30”, [0071] “50 is for blocking the injection port section 3C to seal the liquid crystal material” and [0095]) and the seal pattern has an opening (3B; [0069] “3A is provided with an injection port 3B for injection of a liquid crystal material”) for injecting a liquid crystal;

wherein the first alignment layer is positioned on the flattening layer (17 on 13) and the second alignment layer is on the first substrate (see Fig. 20), and the seal pattern is positioned on a portion of the second alignment layer positioned on the first substrate where the flattening layer is not present between the first substrate and the sealant (Figs. 3 and 20; [0110]), and wherein the liquid crystal layer (30) is positioned on a portion of the second alignment layer on the first substrate such that the liquid crystal layer is between the sealant and the flattening layer in a direction perpendicular to a thickness direction (Figs. 3 and 20; [0110]), and
wherein the first substrate, the second substrate, the sealant and the second alignment layer are substantially aligned at the edge point in the thickness direction (Figs. 3 and 20).


    PNG
    media_image1.png
    517
    649
    media_image1.png
    Greyscale

               
    PNG
    media_image2.png
    390
    557
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    354
    551
    media_image3.png
    Greyscale


While Koito discloses the second alignment layer is on the first substrate, Koito does not disclose the second alignment layer is directly on the first substrate.
Fukuoka discloses an alignment layer directly on a substrate (Fig. 12B; [0039], [0049]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koito liquid crystal display device with the teachings of Fukuoka, wherein an alignment layer is directly on a substrate, to suppress the entry of water or the like (Fukuoka: [0040]).
Koito fails to disclose that the display panel is formed through a scribe process for cutting and separating the bonded substrate into a plurality of unit panels, and wherein the opening of the seal pattern does not include a protruding pocket. 

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koito liquid crystal display device with the teachings of Shiraishi, wherein the display panel is formed through a scribe process for cutting and separating the bonded substrate into a plurality of unit panels, where the opening of the seal pattern does not include a protruding pocket, so as to diminish the extra length portion of the substrate and enlarge the display area (Shiraishi: [0026]).
Koito further fails to disclose the pad area where at least one flexible printed circuit and at least one source driver integrated circuit are disposed;
a source driver integrated circuit attached to one side of the first substrate and electrically connected with data lines disposed on the first substrate; and
a flexible printed circuit attached to one side of the first substrate and electrically connected with the source driver integrated circuit.
Misono discloses a pad area where a flexible printed circuit and a source driver integrated circuit are disposed (see the area outside 20 where 41b and 42 are disposed in Fig. 3);
a source driver integrated circuit (41b) attached to one side of a first substrate (20) and electrically connected with data lines disposed on the first substrate (Fig. 3; [0040]); and

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Koito, Fukuoka and Shiraishi with the teachings of Misono, wherein the pad area includes at least one flexible printed circuit and at least one source driver integrated circuit; a source driver integrated circuit is attached to one side of the first substrate and electrically connected with data lines disposed on the first substrate; and a flexible printed circuit is attached to one side of the first substrate and electrically connected with the source driver integrated circuit, to drive a display device (Misono: Fig. 3, [0036] and [0048]).

Regarding claim 6, Koito, Fukuoka Shiraishi and Misono disclose the limitations of claim 1 above, and Koito further discloses wherein the flattening layer is positioned in an inward direction from the area where the sealant is present (Figs. 3 and 20; [0110]).

Regarding claim 7, Koito discloses a display panel (1 in Figs. 1-3 and 20-24B; see paragraphs [0030]-[0034] identifying the embodiment shown in Figs. 1-3 and 20-24B) comprising: 
a pad area (4); 
an edge area (the area confined by “an edge point” and “a point” denoted by the examiner in Figs. 1, 20 and 23 above) extending from an edge point (“an edge point”) to a point 
a first substrate (10); 
a second substrate (20) facing the first substrate; 
a sealant (50, 3A, 40A, 40B; [0069] “a sealing frame 3A … a sealing material 50”, [0095] and [0102]) that is positioned in the edge area of the display panel (Figs. 20 and 23) and bonds the first and second substrates ([0078]) to form a bonded substrate (Fig. 20), wherein the sealant forms a seal pattern (the pattern created by 50, 3A, 40A and 40B) for sealing a liquid crystal layer (30; see [0067] “a liquid crystal layer 30”, [0071] “50 is for blocking the injection port section 3C to seal the liquid crystal material” and [0095]) and the seal pattern has an opening (3B; [0069] “3A is provided with an injection port 3B for injection of a liquid crystal material”) for injecting a liquid crystal;
a first alignment layer (17 on 13; [0110] “the orientation film 17 (not shown in FIG. 24A, and see FIG. 3)”); 
a second alignment layer (17 disposed on 10, but separate from the upper part of 17) separate from the first alignment layer; and 
a flattening layer (13) positioned on the first substrate and not present in an entirety of the edge area and opened in an entire area where the seal pattern is present (see Figs. 20 and 23 above, where 13 is not present in the entirety of the edge area formed between “a point” and “an edge point”, and is opened in the entire area where the seal pattern 50, 3A, 40A and 40B are present),

wherein the first substrate, the second substrate, the sealant and the second alignment layer are substantially aligned at the edge point in the thickness direction (Figs. 3 and 20).
While Koito discloses the second alignment layer is on the first substrate, Koito does not disclose the second alignment layer is directly on the first substrate.
Fukuoka discloses an alignment layer directly on a substrate (Fig. 12B; [0039], [0049]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koito liquid crystal display device with the teachings of Fukuoka, wherein an alignment layer is directly on a substrate, to suppress the entry of water or the like (Fukuoka: [0040]).
Koito fails to disclose that the display panel is formed through a scribe process for cutting and separating the bonded substrate into a plurality of unit panels, and wherein the opening of the seal pattern does not include a protruding pocket. 
Shiraishi discloses that a display panel is formed through a scribe process for cutting and separating a bonded substrate into a plurality of unit panels, and wherein an opening of a seal pattern does not include a protruding pocket (see Fig. 8A where the superimposed substrate 13 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koito liquid crystal display device with the teachings of Shiraishi, wherein the display panel is formed through a scribe process for cutting and separating the bonded substrate into a plurality of unit panels, where the opening of the seal pattern does not include a protruding pocket, so as to diminish the extra length portion of the substrate and enlarge the display area (Shiraishi: [0026]).
Koito fails to disclose the pad area where at least one flexible printed circuit and at least one source driver integrated circuit are disposed.
Misono discloses a pad area where a flexible printed circuit and a source driver integrated circuit are disposed (see the area outside 20 where 41b and 42 are disposed in Fig. 3).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Koito, Fukuoka and Shiraishi with the teachings of Misono, wherein at least one flexible printed circuit and at least one source driver integrated circuit are disposed in the pad area, to drive a display device (Misono: Fig. 3, [0036] and [0048]).

Regarding claim 11, Koito discloses a display panel (1 in Figs. 1-3 and 20-24B; see paragraphs [0030]-[0034] identifying the embodiment shown in Figs. 1-3 and 20-24B) comprising: 

an edge area (the area confined by “an edge point” and “a point” denoted by the examiner in Figs. 1, 20 and 23 above) extending from an edge point (“an edge point”) to a point (“a point”) spaced apart by a predetermined distance from the edge point in a non-pad area (2, 3 in Fig. 1) different from the pad area;
a first substrate (10); 
a second substrate (20) facing the first substrate; 
a sealant (50, 3A, 40A, 40B; [0069] “a sealing frame 3A … a sealing material 50”, [0095] and [0102]) that is positioned in the edge area of the display panel (Figs. 20 and 23) and bonds the first and second substrates ([0078]) to form a bonded substrate (Fig. 20), wherein the sealant forms a seal pattern (the pattern created by 50, 3A, 40A and 40B) for sealing a liquid crystal layer (30; see [0067] “a liquid crystal layer 30”, [0071] “50 is for blocking the injection port section 3C to seal the liquid crystal material” and [0095]) and the seal pattern has an opening (3B; [0069] “3A is provided with an injection port 3B for injection of a liquid crystal material”) for injecting a liquid crystal;
a first alignment layer (17 on 13; [0110] “the orientation film 17 (not shown in FIG. 24A, and see FIG. 3)”); 
a second alignment layer (17 disposed on 10, but separate from the upper part of 17) separate from the first alignment layer; and 
a flattening layer (13) positioned on the first substrate and not present in an entirety of the edge area such that the flattening layer is opened in an entirety of the edge area (see Figs. 
wherein the first alignment layer is positioned on the flattening layer (17 on 13) and the second alignment layer is on the first substrate (Fig. 20), and the seal pattern is positioned on a portion of the second alignment layer positioned on the first substrate where the flattening layer is not present between the first substrate and the sealant (Figs. 3 and 20; [0110]), and wherein a liquid crystal layer (30) is positioned on a portion of the second alignment layer on the first substrate such that the liquid crystal layer is between the sealant and the flattening layer in a direction perpendicular to a thickness direction (Figs. 3 and 20; [0110]), and
wherein the first substrate, the second substrate, the sealant and the second alignment layer are substantially aligned at the edge point in the thickness direction (Figs. 3 and 20).
While Koito discloses the second alignment layer is on the first substrate, Koito does not disclose the second alignment layer is directly on the first substrate.
Fukuoka discloses an alignment layer directly on a substrate (Fig. 12B; [0039], [0049]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koito liquid crystal display device with the teachings of Fukuoka, wherein an alignment layer is directly on a substrate, to suppress the entry of water or the like (Fukuoka: [0040]).
Koito fails to disclose that the display panel is formed through a scribe process for cutting and separating the bonded substrate into a plurality of unit panels, and wherein the opening of the seal pattern does not include a protruding pocket. 

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koito liquid crystal display device with the teachings of Shiraishi, wherein the display panel is formed through a scribe process for cutting and separating the bonded substrate into a plurality of unit panels, where the opening of the seal pattern does not include a protruding pocket, so as to diminish the extra length portion of the substrate and enlarge the display area (Shiraishi: [0026]).
Koito fails to disclose the pad area where at least one flexible printed circuit and at least one source driver integrated circuit are disposed.
Misono discloses a pad area where a flexible printed circuit and a source driver integrated circuit are disposed (see the area outside 20 where 41b and 42 are disposed in Fig. 3).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Koito, Fukuoka and Shiraishi with the teachings of Misono, wherein at least one flexible printed circuit and at least one source driver integrated circuit are disposed in the pad area, for the purpose of driving a display device (Misono: Fig. 3, [0036] and [0048]).

Regarding claim 12, Koito, Fukuoka, Shiraishi and Misono disclose the limitations of claim 1 above, and Koito further discloses that the flattening layer is not aligned substantially at the same edge point in the thickness direction as the first substrate, the second substrate and the second alignment layer (Figs. 3 and 20; [0110]).

Regarding claim 13, Koito, Fukuoka and Shiraishi disclose the limitations of claim 7 above, and Koito further discloses that the flattening layer is not aligned substantially at the same edge point in the thickness direction as the first substrate, the second substrate and the second alignment layer (Figs. 3 and 20; [0110]).

Regarding claim 14, Koito, Fukuoka, Shiraishi and Misono disclose the limitations of claim 11 above, and Koito further discloses that the flattening layer is not aligned substantially at the same edge point in the thickness direction as the first substrate, the second substrate and the second alignment layer (Figs. 3 and 20; [0110]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koito in view of Fukuoka and Shiraishi, and in further view of Misono and Fujikawa (US 2009/0316090), of record.
Regarding claim 3, Koito, Fukuoka, Shiraishi and Misono disclose the limitations of claim 1 above.

Fujikawa discloses a thickness difference between the pad area and the edge area is equal to or lower than a maximum value in an error tolerance range for a scribe process (see Fig. 16 that teaching tolerance values during a scribe process for a substrate; [0103]-[0108]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Koito, Fukuoka, Shiraishi and Misono with the teachings of Fujikawa, wherein a thickness difference between the pad area and the edge area is equal to or lower than a maximum value in an error tolerance range for a scribe process, to improve the dimension precision with a predetermined tolerance during a cutting process (Fujikawa: [0103], [0105]).

Regarding claim 9, Koito, Fukuoka, Shiraishi and Misono disclose the limitations of claim 7 above.
However, Koito does not disclose a thickness difference between the pad area and the edge area is equal to or lower than a maximum value in an error tolerance range for a scribe process.
Fujikawa discloses a thickness difference between the pad area and the edge area is equal to or lower than a maximum value in an error tolerance range for a scribe process (see Fig. 16 teaching tolerance values during a scribe process for a substrate; [0103]-[0108]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koito in view of Fukuoka and Shiraishi, and in further view of Misono and Hanakawa (US 2002/0008815), of record.
Regarding claim 4, Koito, Fukuoka, Shiraishi and Misono disclose the limitations of claim 1 above. 
However, Koito does not disclose the flattening layer is a layer formed of photo acryl (PAC).
Hanakawa discloses a flattening layer is a layer formed of photo acryl (PAC) ([0151] "the planarization (overcoat) film 307 is formed by acrylic resin”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flattening layer disclosed by Koito to be a layer formed of photo acryl (PAC) as disclosed by Hanakawa, where Koito is silent regarding the specific material, Hanakawa teaches an appropriate and suitable material for a flattening layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871